DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 10-24
The following claim(s) is/are amended: 10, 15, 20
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 1-9
Claim(s) 10-24 is/are rejected.


Response to Arguments
Applicant’s arguments filed in the amendment filed 12/17/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 10-24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 10 is representative. Claim 10 requires requests for particular portions of a media content, determining corresponding byte ranges, downloading the byte data, and then “extracting the particular portion of media content, including dropping, from the corresponding frames of media content, a plurality of additional frames before and after the particular portion of media content…” Claim 10 further includes “after dropping the plurality of additional frames, receiving a second request…determining that at least a portion of the associated byte data for the second portion of media content was previously downloaded in response to the request for the particular portion…playing back the second portion of the media content using the associated byte data without communicating a second request to the media server to download…playing back one or more of the plurality of additional frames that were dropped…” The Specification discloses that in at least some embodiments dropped should be construed as deleted, see, e.g., Spec, paras. 74-77 (“and then to later discard, drop, or otherwise avoid playing those additional frames,” “these ramped frames are decompressed from the MP3 source files, but are then dropped and are not played at the media device.”). Therefore, Examiner construes the broadest reasonable interpretation of “dropped” to include the act of deletion. Thus the claim commands playing back data that was, in at least some embodiments, deleted and was not again requested, which one of skill would view as impossible. Spec, para. 78 discloses reuse of data, but only “if buffered.” Because the claim commands an impossible act and the specification provides no guidance, Examiner concludes .
Claim(s) 10-24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 is representative. Claim 10 requires requests for particular portions of a media content, determining corresponding byte ranges, downloading the byte data, and then “extracting the particular portion of media content, including dropping, from the corresponding frames of media content, a plurality of additional frames before and after the particular portion of media content…” Claim 10 further includes “after dropping the plurality of additional frames, receiving a second request…determining that at least a portion of the associated byte data for the second portion of media content was previously downloaded in response to the request for the particular portion…playing back the second portion of the media content using the associated byte data without communicating a second request to the media server to download…playing back one or more of the plurality of additional frames that were dropped…” The Specification discloses that in at least some embodiments dropped should be construed as deleted, see, e.g., Spec, paras. 74-77 (“and then to later discard, drop, or otherwise avoid playing those additional frames,” “these ramped frames are decompressed from the MP3 source files, but are then dropped and are not played at the media device.”). Therefore, Examiner construes the broadest reasonable interpretation of “dropped” to include the act of deletion. Thus the claim commands playing back data that was, in at least some Spec, para. 78 discloses reuse of data, but only “if buffered.” Because the specification only posits reuse if the data is buffered, and the claim as amended requires reuse even when the data is not buffered, Applicant lacks possession of the claim.
Claim 10 is representative. Claim 10 claims “playing back one or more of the plurality of additional frames that were dropped from the corresponding frames of media content.” This appears to use a feature described in Spec, para. 78 together with a feature described in Spec, paras. 74-77. Further, the feature of para. 78 was only posited as being used “if buffered” and the claims contain no such limitation. Examiner finds no support for the features to be used in combination. Particularly, the claim relates dropped frames to the reuse feature. The Specification only discloses that previously fetched claims need not be re-fetched.
Claim(s) 10-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
All claims utilize the word “dropped.” It is unclear what acts constitute a dropping. Functional language is indefinite when one of skill would not understand the structure of the acts which cause the function to occur, see MPEP 2173.05(g). “Dropped” could embrace acts akin to “deleted” but could also mean something akin to “unused” or “ignored,” or some subset of the two. The term is ambiguous and therefore indefinite.
Claims 12, 17 and 22 are further indefinite because of “associated frame data” in relation to “corresponding frames of media content” and “determining if associated byte data for the particular portion of media content has been previously downloaded.” It is unclear if the 
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Alternate Grounds
Under these grounds of rejection Examiner construes the broadest reasonable interpretation of “dropped” to not include “deleted” and instead mean something akin to “ignored” or “not output.”


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Pub. 2011/0238747) in view of Bocharov (US Pub. 2010/0235528).
With respect to Claim 10, Yu teaches a method for streaming music, comprising: receiving, at a media device, requests for portions of media content to be retrieved from a media server, to (Fig. 1, para. 19; client and server. Paras. 3-4, 19, 35; user of a client device requests the playback of media files.)
wherein the media server stores items of media content as media content files; (Fig. 2, paras. 20-24; server stores media files. Para. 22; system chunks the media file to generate parts of a file.)
in response to receiving a request for a particular portion of media content to be retrieved from the media server, said particular portion of media content associated with a seek position from which playback of the particular portion of media content is to begin: (para. 35; request includes content identifier to be played back and a time range specified as the starting time and length to be played back.)
determining, based on the seek position, corresponding frames of media content to be decoded; determining a corresponding byte range of the particular portion of media content stored within the media content file at the media server; (para. 40; system determines corresponding byte offsets and frame lengths based on the time range. See also paras. 29-30; mapping of time to byte offset and video/audio frame number. Para. 46; decoding of media.)
in response to determining that the byte data has not been previously downloaded, communicating a request to the media server to download the media content associated with the corresponding byte range for the associated byte data that has not been previously downloaded; (Determining previously downloaded data will be taught later. para. 35; request to server includes content identifier and time range specified. Paras. 29-30, 40; system can determine corresponding byte offsets and frames based on time. It would have been obvious to one of ordinary skill prior to the effective filing date to substitute a request for a byte range for the request based on time because there is a known mapping between the two for predictable results, see MPEP 2143(I)(B), and it would have been obvious to one of ordinary skill prior to the effective filing date to only request data that the device did not have locally in order to save network bandwidth and transmission time.)
in accordance with a determination that an amount of downloaded media content associated with the corresponding byte range satisfies a threshold amount of data, (para. 28; a chunk is an amount of data that can be independently accessed and manipulated)
extracting the particular portion of media content, including dropping, from the corresponding frames of media content a plurality of additional frames before and after the particular portion of media content, (para. 45; dropping of frames to accomplish movement within the stream. para. 62; audio frames may be indexed in intervals of 250ms or be of variable size. Para. 66; in request to a time frame of 250-333ms, the server returns a chunk that starts before 250ms and goes beyond 333ms, which includes frame 3, which runs from 300-399. Thus in response to a particular request, the server may return additional, unneeded data because of the way it chunks files.)
during playing of the media content by: determining a frame length; and setting a start point and a stop point within the corresponding frames of media content, based on the determination of the frame length, and the seek position from which playback of the particular portion of media content is to begin. (para. 78; user starts and stops the stream as desired. para. 45; dropping of frames to accomplish movement within the stream. Because frame lengths are related to time, see para. 40, it would have been obvious to one of ordinary skill prior to the effective filing date to use a frame length to determine whether frames should be dropped in order to seek to the playback time the user requests.)
after dropping the plurality of additional frames, receiving a second request for a second portion of the media content; (para. 35; request includes content identifier to be played back and a time range specified as the starting time and length to be played back. Para. 75; user wants to view a different location in the media file. See also para. 45; user may fast forward a playback. para. 78; user starts and stops the stream as desired.)
Playing back one or more of the plurality of additional frames that were dropped from the corresponding frames of media content, and dropping one or more frames, from the particular portion of media content, that were previously played back. (To the extent this relies upon caching, see Bocharov. para. 74, 78; client plays the media that is received that corresponds to the time frame requested. Para. 45; system can drop frames that are undesired output. In other words, if a client has both timeframe A data and timeframe B data, and the user wishes to view timeframe A data, the system will output A and drop B. Conversely, if user wishes to view timeframe B, the system will drop A and output B.)
But Yu does not explicitly teach previously downloaded data in local cache.
Bocharov, however, does teach determining if any associated byte data for the particular portion of media content has been previously downloaded and is available at the media device; (The relationship between bytes, frames, and playback time has been previously taught. Paras. 5, 14, 42-43, 51; client can cache fragments of media files. When cached data is requested it is served from the cache rather than fetched from the remote device.)
In response to the second request, determining that at least a portion of associated byte data for the second portion of the media content was previously downloaded in response to the request for the particular portion; and playing back the second portion of the media content using the associated byte data, without communicating a second request to the media server to download the at least a portion of associated byte data for the second portion that was previously downloaded, including: (Paras. 5, 14, 42-43, 51; client can cache fragments of media files. When cached data is requested it is served from the cache rather than fetched from the remote device. See also Yu, para. 80; when there is a request for content that the client already has, the client can begin play without the need to receive a new segment from the server.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Yu with the determination of previously downloaded data to provide the data with less delay and using fewer resources. (Bocharov, para. 5)

With respect to Claim 11, modified Yu teaches the method of claim 10, and Yu also teaches wherein the request to the media server to download the media content associated with the corresponding byte range for the associated byte data that has not been previously downloaded is an HTTP request. (para. 39; request is a HTTP request.)

With respect to Claim 12, modified Yu teaches the method of claim 10, and Bocharov also teaches including: determining if associated frame data has been previously fetched from the media server and is available at the media device; and reusing the associated frame data that has been previously fetched from the media server. (The relationship between bytes, frames, and playback time has been previously taught. Paras. 14, 42-43; client can cache fragments of media files. When cached data is requested it is served from the cache rather than fetched from the remote device.)
The same motivation to combine as the parent claim applies here.

(para. 23; MP3 file. para. 62; audio frames may be indexed in intervals of 250ms or be of variable size. Para. 66; in request to a time frame of 250-333ms, the server returns a chunk that starts before 250ms and goes beyond 333ms, which includes frame 3, which runs from 300-399.)

With respect to Claim 14, modified Yu teaches the method of claim 10, and Yu also teaches including decoding the plurality of additional frames before and after the particular portion of media content. (para. 30; group of frames may be atomic so frames cannot be separated without decoding the video. Thus the system would need to decode the additional frames to decode the frames that will be used.)

With respect to Claim 15, it is substantially similar to Claim 10 and is rejected in the same manner, the same art and reasoning applying. Further, Yu also teaches a media device, comprising: one or more processors; (para. 19; client that plays media and includes a processor. Paras. 3-4, 19, 35; user of a client device requests the playback of media files.)
and memory storing one or more programs for execution by the one or more processors, the one or more programs including instructions for:  (para. 19; memory.)

With respect to Claims 16-19, they are substantially similar to Claims 11-14, respectively, and are rejected in the same manner, the same art and reasoning applying.

(para. 91; computer readable mediums including CD-ROMs and magnetic disks and processors.) 

With respect to Claims 21-24, they are substantially similar to Claims 11-14, respectively, and are rejected in the same manner, the same art and reasoning applying.


Remarks
Applicant amends Claim 10 to disclose a feature where a second playback request is made, and data from the first request is used to satisfy the second request “without communicating a second request to the media server to download [that requested data].” Rather the device “play[s] back one or more of the plurality of additional frames that were dropped…”
Examiner begins, as all analysis must, with claim construction. Examiner previously construed the broadest reasonable interpretation of “dropped” to include embodiments similar to “deleted,” which Examiner believes to be the conventional usage of the term. The buffer has a limited space that is receiving data, and either the data is output or it is not, and therefore non-output data is deleted as new data arrives. This construction is consistent with Applicant’s Specification paras. 74-77 – “…and then to later discard, drop or otherwise avoid playing those additional frames…”, “…these ramped frames are decompressed from the MP3 source files, but are then dropped and are not played at the media device.” If “dropped” simply meant “not output” 
Specification, paras. 76-78 discuss Fig. 6. Para. 77 discloses the “ramping” of frames (i.e. the previously-claimed feature of dropping frames before and after the playback portion), and para. 78 states “As also illustrated in Figure 6, in some instances, a second set of frames can reuse some of the previously fetched or first set of frames, which if buffered in any of the internal buffers described above, means those frames need not be re-fetched in order to play the second set of frames. For example, as illustrated in the example of Figure 6, frames 360-362 have been previously fetched, and if buffered can be reused without re-fetching.” (Emphasis Examiner’s) Notably, para. 78 does not use the phrase “dropped.”
There are only two plausible ways to read the disclosure – either a) “dropped” should be construed as in the manner of “ignored” or “not output” to the exclusion of “deleted” such that paras. 77-78 can present a unified explanation of Fig. 6 or b) Fig. 6 is used to illustrate one feature (the “dropping” of frames before and after) in para. 77 and Fig. 6 also used to explain a distinct feature (the reuse without re-fetching) in para. 78 which is exclusive with the previous feature. It is not possible to both delete data (if that is what “drop” means) and yet still have it available for reuse.
Either construction presents problems for what Examiner believes the intended scope of the claims to be. If “dropped” includes “deleted” then the newly amended language renders the claims unenabled because it commands an act the art knows to be impossible (“playing back one or more of the plurality of additional frames that were [deleted]…”). If dropped means “ignored” or “not output” then the claim is rendered obvious by any device with seek capability, because every seek action that is not for the full range of playback is a seek that “[ignores/does not output], of the entire movie, which would allow the player to play any portions of a movie requested while “ignoring” the frames that are not requested. The conventional act of a video player is to play back the requested time frame, and not play back other time frames. It frankly would make no sense to play back video/audio from other time frames either together with or instead of the actual time frame associated with the data. The former would result in overlayed audio/video to make the output unintelligible, and the latter would defeat the purpose of seeking altogether.
Examiner believes the problem arises from the fact that Applicant uses the “dropped” language in concert with the “reuse” language when the specification does not do so. Rather, para. 78, the support for the reuse feature, twice couches the reuse feature as “if buffered in any of the internal buffers described above” which Examiner takes to mean “not yet dropped,” and being consistent with Spec, para. 56 (“The downloader module can similarly first determine if it has the data available within an internal buffer, prior to making a request for that data.”). Fig. 6, in context with the rest of the specification, is consistent with an interpretation where the user requests timeframe 390-392, drops 350-352, plays out 354-358, and requests timeframe 392-394 at some point before frame 358 has played out. In this scenario, paras. 56 and 78 would teach that the request need not include frames 356-362 as they are still in the buffer – 354-358 were output (and therefore not “dropped” under any sense of the word) and 360-362 were not yet dropped (again, under any sense of the word) and therefore still “if buffered.”
Regardless, Examiner needs to resolve the ambiguity presented by the claim and specification language. Examiner does so in the following manner. First, Examiner issues a 112(b) 
Second, Examiner construes the claims for the instant action with “dropped” as including “deleted,” which allows for consistent handling of the term as previously applied and is further consistent with the specification’s usage of “dropped” and with “dropped” not appearing in the same context as “if buffered.” The natural result of this construction is that the claims command an impossible act of using deleted data, so Examiner makes 112(a) rejections to the claims.
Third, to compact prosecution, Examiner creates an alternate ground of rejection that construes “dropped” as not including deleted and therefore similar to “ignored” or “not output.” Examiner notes for the record, as stated above, that the claims are likely anticipated under this interpretation. But Examiner instead continues to reject the claims under citations to Yu/Bocharov, because Examiner believes that gives the most guidance to Applicant in advancing prosecution and therefore best compacts prosecution. Examiner previously cited Yu, para. 45 to teach dropping. The disclosure in Yu (“To accomplish fast forward, in on embodiment frames are selected to be “dropped” from the source file, while the remaining frames are written to the output as normal…”) still suggests this “not output” interpretation of “dropped” so Examiner need not change the citation. The amended features under this interpretation result in little more than a command that locally cached data can be read rather than retrieving the data from a remote source, which is the conventional usage (and the entire functional point of) local caches. Similar language Bocharov discloses this feature. Citations are made above.
Turning to the Remarks, Applicant argues at Remarks, pg. 9 that the Double Patenting rejection be held in abeyance until the claims are in a more final form. Examiner agrees.
Applicant argues at Remarks, pg. 11 that Bocharv disclosing caching data, but does not disclose a second request and playing back frames that were dropped. Applicant further argues that Yu does not disclose determining a portion of byte data was previously downloaded and playing it back.
The combination teaches the claim language as detailed above. Specifically, Yu discloses the relationship between time, byte ranges, frames and chunks – a human request for a time can be converted into a byte range which covers some number of frames. Those frames are delivered in chunks. The natural result of this is that a request for a given time range will result in a request for frames that do not exactly match up with the chunks. Because the server can only deliver a chunk, it almost always will deliver some frames which are outside of the requested time frame. Those frames are unnecessary for the playback, so they are either deleted or simply not output.
Yu discloses that a user may move within a movie file, requesting different times or fast forwarding (see, e.g., paras. 75, 78). Thus the user will send multiple requests, and sometimes those requests will be for data the device already has. Bocharov discloses that in such a situation, the local cache can be used rather than sending a remote request, see paras. 5, 14, 42-43, 51. Under the interpretation that “dropped” simply means “ignored” the natural usage of the system will be that for certain time frame requests that are overlapping or even close to previous time frame requests, the client device will already have some of the frames because they were previously delivered. Playing out the new timeframe will include playing out frames that were previously dropped (those that were, by happenstance of chunking, previously received but outside of the 
Because Examiner sought to compact prosecution by issuing an alternative ground obviousness rejection, Examiner contacted Counsel to see if they sought to elect some meaning to the “dropped” term or to otherwise see if there was some manner that Examiner could give better guidance. Counsel did not seek to present or elect a meaning for the term and instead opted to receive the action as Examiner summarized it to them.
Examiner does wish to make one issue that occurred during the interview of record – Counsel argued that if Examiner had an interpretation that was enabled then an enablement rejection was not proper, and Examiner should simply issue Examiner’s asserted obviousness rejection under that interpretation.
Examiner disagrees. Examiner is to take the broadest reasonable interpretation of the claims, and Examiner asserts the Specification does not exclude (and Examiner believes explicitly embraces) an interpretation where “dropped” includes the action of deletion, see Spec, para. 75. Examiner is not to depart from the plain meaning of words by importing limitations from the specification, even if it is to avoid a 112(a) rejection, see MPEP 2111.01(II) – Claims should not be construed to comport with embodiment in Specification when claim language is broader.
Thus at least some embodiments of the claim include a deletion embodiment, and there was no argument at the time of interview that reuse with refetching was enabled when the data had already been deleted. If at least some of the embodiments are unenabled the claim is subject to an enablement rejection because the breadth of enablement must be commensurate with the scope of the claims, see MPEP 2164.06(b) and 2164.08. Consequently, assuming arguendo that the other embodiments of dropped (such as “not output”) would have no enablement problem. The only optional act in this action was whether or not to include the alternate ground obviousness rejection, not whether the 112 rejections would be made.
All claims remain rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/NICHOLAS P CELANI/Examiner, Art Unit 2449